Order entered July 11, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                   No. 05-13-00821-CV
                                   No. 05-13-00823-CV
                                   No. 05-13-00824-CV
                                   No. 05-13-00825-CV
                                   No. 05-13-00826-CV
                                   No. 05-13-00827-CV

                           IN RE MICHAEL DAVIS, RELATOR

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                      Trial Court Cause Nos. F99-99980, F99-99981,
                     F99-99982, F99-99983, F99-99984 and F99-99985


                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE